Greenblott, J.
Appeal 'by the claimant from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1968, which held him ineligible for unemployment insurance ¡benefits on the ground he voluntarily left his employment without good cause by provoking his discharge. Appellant was a cook in a restaurant and when his superior, the chef, summoned the assistant manager to deal with his loud and disruptive behavior in the kitchen, and the assistant manager tried to ascertain the cause of the -difficulty, appellant refused to talk with him. The findings as to the reason for appellant’s separation from employment and that such separation was without “ good cause”, within the meaning of section 593 (subd. 1, par. [a]) of the Labor Law, are factual determinations within the sole province of the board if supported by substantial evidence (Matter of Hasbrouck [Catherwood], 28 A D 2d 621). While appellant advances various explanations for his discharge, the board properly found that he provoked his discharge as he “knew or should have known that his refusal to speak to the assistant manager con*718stituted insubordination for which his discharge could ensue.” Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by Greenblott, J.